           Case 1:20-mc-00113-AWI-SKO Document 14 Filed 02/03/21 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           Case No.: 1:20-MC-00113-AWI-SKO
12                Plaintiff,                             [PROPOSED] ORDER ADOPTING FINDINGS
                                                         AND RECOMMENDATIONS AND FINAL
13          v.                                           ORDER OF GARNISHMENT
14   MARTHA BAUTISTA,                                    Criminal Case No.: 1:05-CR-00182-AWI
15                Defendant and Judgment Debtor.
                                                         (Doc. Nos. 1, 10, 11)
16
     STANISLAUS COUNTY HEALTH
17   SERVICES AGENCY,
18
                  Garnishee.
19

20

21          On October 30, 2020, the United States filed an Application for Writ of Continuing Garnishment
22 (wages) against defendant and judgment debtor Martha Bautista’s (“Bautista”) non-exempt wages,

23 bonuses, commissions, earnings or salary, and it requested to receive the statutorily authorized litigation

24 surcharge. ECF 1. The Clerk of the Court issued the Writ and Clerk’s Notice of Instructions to the

25 Judgment Debtor. ECF 4, 5. The United States served the Writ and related documents on Stanislaus

26 County Health Services Agency (“Garnishee”) and Bautista. ECF 6, 7, 8.
27          On December 11, 2020, the Garnishee filed its Acknowledgment of Service and Answer of
28 Garnishee stating that Bautista is an employee of the Garnishee. See ECF 9. Bautista did not file a



30 FINAL ORDER OF GARNISHMENT                        1
          Case 1:20-mc-00113-AWI-SKO Document 14 Filed 02/03/21 Page 2 of 3

 1 claim of exemption to the proposed garnishment, did not object to the Garnishee’s answer, did not

 2 request a hearing, and did not otherwise object to the United States’ garnishment action.

 3          Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302, on January 14, 2021, the Magistrate

 4 Judge issued findings and recommendations that recommended that the United States’ request for final

 5 order of garnishment be granted and ordered that any objections were due within fourteen days after

 6 service. ECF 11. The United States served the findings and recommendations on Bautista on January

 7 15, 2021. ECF 12. Bautista did not object, and the time to do so has passed.

 8          In accordance with 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de novo review of the

 9 case. Having carefully reviewed the entire file, the Court concludes that the Magistrate Judge’s findings

10 and recommendations are supported by the record and by proper analysis.

11          Accordingly, IT IS HEREBY ORDERD that:

12          1.     The January 14, 2021, Findings and Recommendations (Doc. No. 11) is ADOPTED IN

13                 FULL;

14          2.     The United States’ request for Final Order of Garnishment (Doc. Nos. 1, 10) is

15                 GRANTED;

16          3.     Garnishee Stanislaus County Health Services Agency is directed to pay the Clerk of the

17                 United States District Court twenty-five percent (25%) of Martha Bautista’s ongoing and

18                 non-exempt disposable wages, earnings, commissions, and bonuses;

19          4.     Garnishee Stanislaus County Health Services Agency is directed to pay the

20                 Clerk of the United States District Court the amount of non-exempt disposable wages,

21                 earnings, commissions, and bonuses already withheld as a result of the writ, within fifteen

22                 (15) days of the filing of an order adopting these Findings and Recommendations;

23          5.     Garnishee Stanislaus County Health Services Agency is directed to make payment in the

24                 form of a cashier’s check, money order or company draft, made payable to the Clerk of

25                 the Court and delivered to the United States District Court, Eastern District of California,

26                 501 I Street, Room 4-200, Sacramento, California 95814. The criminal docket number

27                 (1:05-CR-00182-AWI) shall be stated on the payment instrument;

28


      FINAL ORDER OF GARNISHMENT                         2
30
          Case 1:20-mc-00113-AWI-SKO Document 14 Filed 02/03/21 Page 3 of 3

 1         6.         Garnishee Stanislaus County Health Services Agency shall garnish $15,973.87 of

 2                    Bautista’s wages, representing the litigation surcharge, once the judgment balance of

 3                    $160,709.301 is satisfied. Garnishee shall pay the litigation surcharge to the United States

 4                    Department of Justice via a single payment within twenty (20) days of the garnished

 5                    wages accumulating to the $15,973.87 surcharge amount;

 6         7.         To make its payment to the Department of Justice, Garnishee Stanislaus County Health

 7                    Services Agency shall deliver a cashier’s check, money order or company draft in the sum

 8                    of $15,973.87 made payable to the “United States Department of Justice” and mailed

 9                    overnight to the U.S. Bank Government Lockbox, Attn: DOJ Production Manager/Box

10                    790363, 1005 Convention Plaza, SL-MO-C2Gl, St. Louis, MO 63101. The check shall

11                    state “CDCS Number 2005A41126” on the face of the check;

12         8.         The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the

13                    case, if necessary; and

14         9.         This garnishment shall be terminated when (1) the United States seeks to terminate the

15                    writ or (2) when the judgment and litigation surcharge are fully satisfied.

16 IT IS SO ORDERED.

17
     Dated: February 3, 2021
18                                                  SENIOR DISTRICT JUDGE

19

20

21

22

23

24

25

26
27
           1
28             Interest accrues on this debt.



      FINAL ORDER OF GARNISHMENT                            3
30
